Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,832,473 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The rejections of claims 1, 4-6, 8, 13-14, and 17-19 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“modifying the target world space parameter for a child vertex using the displacement factor for the child vertex and the world space parameters for the parent vertices”
The closet piece of prior art Rice et al. (US 2004/0196285) describes interpolate parameter values for each of the partitioning points based on the location of the partitioning point and the parameter values and locations of the two vertices, and determining a displacement value for each vertex of a micropolygon; however, Rice does not expressly disclose “modifying the target world space parameter for a child vertex using the displacement factor for the child vertex and the world space parameters for the parent vertices”.
Another piece of prior art Kim et al. (US 2015/0015580) describes assign a tessellation factor to each of plurality of points in a patch and to generate at least one first new point based on a first tessellation factor assigned to the first point; however, Kim et al. fails to teach “modifying the target world space parameter for a child vertex using the displacement factor for the child vertex and the world space parameters for the parent vertices”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612